DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 15 recites the limitation "a third projection" in line 2, and “the second projection” in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 depends on claim 4. Claim 4 does not recite a first projection and a second projection. Claim 6 should depend on claim 5.
Claim 15 depends on claim 13. Claim 13 does not recite a first projection and a second projection. Claim 15 should depend on claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6, 8-15, and 17-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kim et al. (US 20170256599 A1; Kim).
Regarding claim 1, Kim discloses a display trace structure, comprising: a display area (Fig. 2, DA; ¶69), a bending area (Fig. 2, BA; ¶67), and a component disposing area (Fig. 2, 520; ¶74); and a plurality of traces (Fig. 2, 400; ¶71) distributed from the display area to the component disposing area across the bending area, wherein at least one of the plurality of traces has a plurality of circular openings (Fig. 13, 410h'; ¶155), the plurality of circular openings include a first circular opening region (Fig. 13, top half of 410h2'; ¶158) and a second circular opening region (Fig. 13, bottom half of 410h2'; ¶158) overlapping each other, and wherein the plurality of circular openings have a first row of openings (Fig. 13, 410h2'; ¶158) and a second row of openings (Fig. 13, 410h1'; ¶158) disposed side by side.  
Figure 13 is an alternative configuration for wiring 400 of Figure 2.
Regarding claim 2, Kim discloses the display trace structure according to claim 1, wherein an extension line (Fig. 13, ax2'; ¶158) connected between a center of the first circular opening region (Fig. 13, top half of 410h2'; ¶158) and a center of the second circular opening region (Fig. 13, bottom half of 410h2'; ¶158) is parallel to an extension direction (Y-axis) of the at least one trace (Fig. 2, 400; ¶71).  
Regarding claim 3, Kim discloses the display trace structure according to claim 1, wherein a connecting line (Fig. 13, ax2'; ¶158) of centers of the first row of openings 
Regarding claim 4, Kim discloses the display trace structure according to claim 3, wherein the first row of openings (Fig. 13, 410h2'; ¶158) and the second row of openings (Fig. 13, 410h1'; ¶158) are disposed to stagger each other.  
Regarding claim 5, Kim discloses the display trace structure according to claim 3, wherein a first projection (width of opening extending in X-direction) of the first row of openings (Fig. 13, 410h2'; ¶158) in a direction (X-direction) laterally perpendicular to an extension direction (Y-direction) of the at least one trace (Fig. 13, 410; ¶158) is partially overlapping with a second projection of the second row of openings (Fig. 13, 410h1'; ¶158) in a direction (width of opening extending in X-direction) laterally perpendicular to the extension direction.  
Applicant does not define what first and second projections are. Projections are interpreted to be the width of openings extending in the X-Direction.
Regarding claim 6, Kim discloses the display trace structure according to claim 4, wherein a third projection (width of openings extending in X-direction) two adjacent of the first row of openings (Fig. 13, 410h2'; ¶158) in the direction (X-direction) laterally perpendicular to the extension direction (Y-direction) of the at least one trace (Fig. 13, 410; ¶158) is partially overlapping with the second projection (width extending in X-direction) of the second row of openings (Fig. 13, 410h1'; ¶158) in a direction laterally perpendicular to the extension direction.  

Regarding claim 8, Kim discloses a display trace structure, comprising: a display area (Fig. 2, DA; ¶69), a bending area (Fig. 2, BA; ¶67), and a component disposing area (Fig. 2, 520; ¶74); and a plurality of traces (Fig. 2, 400; ¶71)distributed from the display area to the component disposing area across the bending area, wherein at least one of the plurality of traces has a plurality of openings (Fig. 13, 410h'; ¶155), the plurality of openings having a first opening region (Fig. 13, top half of 410h2'; ¶158) and a second opening region (Fig. 13, bottom half of 410h2'; ¶158)overlapping each other.  
Regarding claim 9, Kim discloses the display trace structure according to claim 8, wherein the first opening region (Fig. 13, top half of 410h2'; ¶158) and the second opening region (Fig. 13, bottom half of 410h2'; ¶158) are both circular.  
Regarding claim 10, Kim discloses the display trace structure according to claim 8, wherein an extension line (Fig. 13, ax2'; ¶158) connected between a center of the first opening region (Fig. 13, top half of 410h2'; ¶158) and a center of the second opening region (Fig. 13, bottom half of 410h2'; ¶158) is parallel to an extension direction (Y-axis) of the at least one trace (Fig. 2, 400; ¶71).  
Regarding claim 11, Kim discloses the display trace structure according to claim 8, wherein the plurality of openings have a first row of openings  (Fig. 13, 410h2'; ¶158) and a second row of openings (Fig. 13, 410h1'; ¶158) disposed side by side.  
Regarding claim 12, Kim discloses the display trace structure according to claim 11, wherein a connecting line of centers (Fig. 13, ax2'; ¶158) of the first row of openings (Fig. 13, 410h2'; ¶158) is parallel to a connecting line of centers (Fig. 13, ax1'; ¶158) of the second row of openings (Fig. 13, 410h1'; ¶158).  
Regarding claim 13, Kim discloses the display trace structure according to claim 12, wherein the first row of openings (Fig. 13, 410h2'; ¶158) and the second row of openings (Fig. 13, 410h1'; ¶158) are disposed to stagger each other.  
Regarding claim 14, Kim discloses the display trace structure according to claim 12, wherein a first projection of the first row of openings (Fig. 13, 410h2'; ¶158) in a direction (X-direction) laterally perpendicular to an extension direction (Y-direction) of the at least one trace (Fig. 13, 410; ¶158) is partially overlapping with a second projection of the second row of openings (Fig. 13, 410h1'; ¶158) in a direction laterally perpendicular to the extension direction (Y-direction).  
Applicant does not define what first and second projections are. Projections are interpreted to be the width of the openings extending in the X-Direction.
Regarding claim 15, Kim discloses the display trace structure according to claim 13, wherein a third projection  (width of openings extending in X-direction) of two adjacent of the first row of openings (Fig. 13, 410h2'; ¶158) in the direction (x-direction) laterally perpendicular to the extension direction (Y-direction) of the at least one trace (Fig. 13, 410; ¶158) is partially overlapping with the second projection of the second row of openings (Fig. 13, 410h1'; ¶158) in a direction laterally perpendicular to the extension direction (Y-direction).  

Regarding claim 17, Kim discloses a display panel structure, comprising: a plurality of traces (Fig. 2, 400; ¶71) distributed from a display area (Fig. 2, DA; ¶69) to a component disposing area across a bending area (Fig. 2, BA; ¶67), wherein at least one of the plurality of traces has a plurality of openings (Fig. 13, 410h'; ¶155), and the plurality of openings have a first opening region (Fig. 13, top half of 410h2'; ¶158) and a second opening region (Fig. 13, bottom half of 410h2'; ¶158) overlapping each other.  
Regarding claim 18, Kim discloses the display panel structure according to claim 17, wherein the first opening region (Fig. 13, top half of 410h2'; ¶158) and the second opening region (Fig. 13, bottom half of 410h2'; ¶158) are both circular.  
Regarding claim 19, Kim discloses the display panel structure according to claim 17, wherein an extension line (Fig. 13, ax2'; ¶158) connected between a center of the first opening region (Fig. 13, top half of 410h2'; ¶158) and a center of the second opening region (Fig. 13, bottom half of 410h2'; ¶158) is parallel to an extension direction (y-axis) of the at least one trace (Fig. 2, 400; ¶71).  
Regarding claim 20, Kim discloses the display panel structure according to claim 17, wherein the plurality of openings (Fig. 13, 410h'; ¶155) have a first row of openings (Fig. 13, 410h2'; ¶158) and a second row of openings disposed side by side (Fig. 13, 410h1'; ¶158).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170256599 A1; Kim).
Regarding claim 7, Kim discloses the display trace structure according to claim 1, wherein a first distance is defined between the first row of openings (Fig. 13, 410h2'; ¶158) and an edge of the at least one trace (Fig. 2, 400; ¶71); a second distance is defined between the second row of openings (Fig. 13, 410h1'; ¶158) and the other edge of the at least one trace (Fig. 2, 400; ¶71), but does not specifically state and the first distance is equal to the second distance. 
However, MPEP 2125 discloses, “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.”
It is reasonable to conclude from the drawings of Kim that the first distance is equal to the second distance. Also, if the first and second distances are not equal a disparity in current flow may occur in addition to a decrease in structural integrity when the trace is bent or twisted. 
Therefore before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the first distance equal to the 
Regarding claim 16, Kim discloses the display trace structure according to claim 11, wherein a first distance is defined between the first row of openings (Fig. 13, 410h2'; ¶158) and an edge of the at least one trace (Fig. 2, 400; ¶71); a second distance is defined between the second row of openings (Fig. 13, 410h1'; ¶158) and the other edge of the at least one trace (Fig. 2, 400; ¶71), but does not specifically state and the first distance is equal to the second distance.
However, MPEP 2125 discloses, “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.”
It is reasonable to conclude from the drawings of Kim that the first distance is equal to the second distance. Also, if the first and second distances are not equal a disparity in current flow may occur in addition to a decrease in structural integrity when the trace is bent or twisted. 
Therefore before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the first distance equal to the second distance for uniform current flow and uniform structural integrity when the trace is bent or twisted. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE C TYNES JR./Examiner, Art Unit 2816